UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4066


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DOUGLAS ROSEBY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00178-JFM-1)


Submitted:    November 2, 2011              Decided:   November 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald C.    Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Towson,
Maryland,    for Appellant.    Rod J. Rosenstein, United States
Attorney,    Paul E. Budlow, Assistant United States Attorney,
Baltimore,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas Roseby appeals his convictions and 420-month

sentence    after    a    jury   convicted      him   of   one    count    each    of

possession with intent to distribute cocaine base and aiding and

abetting, in violation of 21 U.S.C.A. §§ 2, 841 (West 1999 &

Supp. 2011); possession with intent to distribute heroin and

aiding and abetting, in violation of 21 U.S.C.A. §§ 2, 841;

possession of a handgun in furtherance of a drug trafficking

crime and aiding and abetting, in violation of 18 U.S.C.A. §§ 2,

924(c) (West 2000 & Supp. 2011); and possession of a firearm by

a convicted felon and aiding and abetting, in violation of 18

U.S.C.A. §§ 2, 922(g) (West 2000 & Supp. 2011).                    Roseby asserts

that:    (1) the district court erred when it denied his request

for a continuance of the motions hearing and trial date; (2) the

district court erred when it denied his request for a Franks 1

hearing; (3) there was insufficient evidence that the firearm he

possessed   had     the   requisite   interstate       nexus     to   support     his

§ 922(g)    conviction;      and   (4)       the   district      court    erred    in

admitting a special agent’s testimony concerning the “ways and

means” of drug dealing.          Roseby has also filed a motion to file

a pro se supplemental brief with this court, which includes a

letter he purportedly sent to appellate counsel about several

     1
         Franks v. Delaware, 438 U.S. 154 (1978).



                                         2
issues he wanted counsel to raise on appeal.                  We deny Roseby’s

motion   to    file   a   pro   se   supplemental   brief      and   affirm   the

district court’s judgment. 2

              First, we review a district court’s denial of a motion

for a continuance for abuse of discretion.                    United States v.

Williams, 445 F.3d 724, 738-39 (4th Cir. 2006).                      Even if a

defendant      demonstrates      that   the   district    court      abused   its

discretion in denying a motion for a continuance, “the defendant

must show that the error specifically prejudiced [his] case in

order to prevail.”         United States v. Hedgepeth, 418 F.3d 411,

419 (4th Cir. 2005).           “[B]road discretion must be granted trial

courts   on    matters    of    continuances;   only     an    unreasoning    and

     2
       In his motion to file a pro se supplemental brief, Roseby
asks that he be allowed to supplement his appeal with issues he
asserts he asked counsel to include in his opening brief, but
which were not included.    Roseby also includes with his motion
what appears to be a copy of a letter he sent to his appellate
counsel, in which he criticizes the district court and trial
counsel, and lists ten issues he wanted appellate counsel to
raise before this court.      Because Roseby is represented by
counsel who has filed an extensive merits brief, as opposed to a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), he
is not entitled to file a pro se supplemental brief and we deny
the motion.     See Fed. R. App. P. 28(a), (c) (permitting
appellant to file a formal opening and reply brief). Moreover,
to the extent that Roseby attempts to assert an ineffective
assistance of counsel claim based on appellate counsel’s failure
to include several issues in his opening brief, we find that
ineffective assistance does not conclusively appear on the
record. See United States v. Baldovinos, 434 F.3d 233, 239 (4th
Cir. 2006) (noting ineffective assistance claims may be
addressed on direct appeal “only if the lawyer’s ineffectiveness
conclusively appears from the record”).



                                        3
arbitrary     insistence        upon     expeditiousness        in     the    face    of   a

justifiable      request        for     delay      violates     the     right    to     the

assistance of counsel.”                Morris v. Slappy, 461 U.S. 1, 11-12

(1983) (internal quotation marks and citation omitted).                          We have

reviewed the record and conclude that the district court did not

abuse   its    discretion        when    it       denied   Roseby’s     motion       for   a

continuance.

              We also reject Roseby’s assertion that the district

court erred when it failed to conduct a Franks hearing.                               For a

criminal    defendant      to    be     entitled     to    a   Franks   hearing,       this

court has required a “dual showing[,] . . . which incorporates

both a subjective and an objective threshold component.”                             United

States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990).                                First,

the defendant must show that the affiant to a search warrant

made a false statement in the warrant affidavit, knowingly and

intentionally,     or    with         reckless     disregard     for    the     truth[.]”

Franks, 438 U.S. at 155-56.               Next, the defendant has the burden

to   show   that   the   false        statement      itself     was    necessary      to   a

determination of probable cause, and if probable cause still

exists absent the false statement, then no Franks hearing is

required.     Id. at 156.

              The defendant carries a heavy burden in showing the

necessity of a Franks hearing.                United States v. Jeffus, 22 F.3d
554, 558 (4th Cir. 1994).                Additionally, the “showing ‘must be

                                              4
more   than    conclusory’    and    must      be   accompanied   by    a   detailed

offer of proof.”        Colkley, 899 F.2d at 300 (quoting Franks, 438
U.S. at 171).         Accordingly, allegations of misconduct must be

supported through affidavits and sworn witness statements, or an

explanation of why they cannot be provided.                 Franks, 438 U.S. at

171.    We have conducted a de novo review of the record and

conclude that Roseby did not meet his burden of establishing he

was entitled to a Franks hearing.                   See United States v. Tate,

524 F.3d 449, 455-57 (4th Cir. 2008).

              We   conclude   that   the       Government   produced     sufficient

evidence to support Roseby’s § 922(g) conviction.                      To establish

a § 922(g) violation, the Government was required to prove that:

(i) Roseby was a convicted felon at the time of the offense;

(ii) he voluntarily and intentionally possessed a firearm; and

(iii) the firearm traveled in interstate commerce at some point.

United States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).

As to the last element, which is the only element challenged by

Roseby, the Government was required to prove that the firearm or

ammunition in question was “in or affecting commerce,” or that

the firearm or ammunition “has been shipped or transported in

interstate or foreign commerce.”               18 U.S.C. § 922(g).

              It is well established that this element is satisfied

where, as here, there is proof that the firearm was manufactured

in another state or country.          United States v. McQueen, 445 F.3d
5
757, 759 (4th Cir. 2006).                   We reject Roseby’s argument that

§ 922(g), as applied to him, should be found unconstitutional

under United States v. Lopez, 514 U.S. 549 (1995), because a

component of the handgun was manufactured more than seventeen

years before it was found in his home by police.                              See United

States   v.    Wells,     98 F.3d 808,    811   (4th    Cir.    1996);     accord

Gallimore, 247 F.3d    at    138    (rejecting     defendant’s         post-Lopez

argument that the Supreme Court requires more than a showing

that a firearm was manufactured in another state); United States

v. Nathan, 202 F.3d 230, 234 (4th Cir. 2000) (holding that proof

that a gun is manufactured in one state and used in another is

sufficient      to     establish      the     interstate        commerce      element    of

§ 922(g) and the government is not required to prove the firearm

or ammunition substantially affected interstate commerce).

              Roseby     last       asserts       that   although       the    Government

offered a special agent as an expert at trial, the district

court “failed to make an affirmative ruling in accepting him as

such.”   Roseby asserts that absent such an affirmative ruling,

the   agent     was     only    a    lay    witness      who     was    forbidden       from

expressing     an     opinion       based   on     specialized     knowledge.           This

court reviews district court evidentiary rulings for abuse of

discretion, United States v. Basham, 561 F.3d 302, 325-26 (4th

Cir. 2009), and will overturn a conviction only if we find that

a “district court judge acted arbitrarily or irrationally in

                                              6
admitting evidence.”            United States v. Benkahla, 530 F.3d 300,

309   (4th   Cir.    2008)      (internal       quotation      marks    and    citations

omitted).

             We find that the agent’s opinion testimony was not

impermissible testimony under Fed. R. Evid. 701, but that the

district court correctly and affirmatively accepted the agent as

an expert under Fed. R. Evid. 702.                 See, e.g., United States v.

Hopkins,     310 F.3d 145,    150-51        (4th    Cir.   2002)    (officer    with

seven years drug investigation experience qualified as expert to

explain    how     materials     found   with      defendant,     including       pager,

scales, and gun, were indicative of drug distribution).

             Based on the foregoing, we deny Roseby’s motion to

file a pro se supplemental brief and affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented     in    the     materials

before    the    court    and    argument       would    not   aid     the    decisional

process.

                                                                                AFFIRMED




                                            7